Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response filed 12/17/20 the amendment to claim 26 overcomes the 112 rejection, and therefore the 112 rejection has been withdrawn.
The Applicant’s arguments and amendments to claims 14, 26 and 27 regarding the Double Patenting, 102 and 103 rejections are convincing, and therefore the Double Patenting, 102 and 103 rejections have been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Tison on 02/18/21.
The application has been amended as follows: 
In claim 14, line 16 the new word –of—has been inserted after “listing” and before “the chip” first occurrence.
In claim 14, line 17 the word “and” has been deleted, and in its place the new word –or—has been inserted.
In claim 15, line 1 the word “control” has been deleted, and in its place the new word –management—has been inserted.
In claim 26, line 18 the new word –of—has been inserted after “listing” and before “the chip” first occurrence.

In claim 27, line 22 the new word –of—has been inserted after “listing” and before “the chip” first occurrence.
In claim 27, line 27 the word “chip” has been deleted.
In claim 27, line 30 the new word –of—has been inserted after “listing” and before “the chip” first occurrence.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the cited references alone or in combination teach the claimed “a controller, wherein the controller is configured to use a combination of the readings of the first reader and the second reader to at least of:
determine a total number of the chips in the chip float and the storage area combined;
identify a listing of the chip IDs that are of the chips in the chip float and the storage area combined; or 
determine a total value of the chips in the chip float and the storage area combined” as recited in claim 14, and similarly recited in claims 26 and 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                  Conclusion 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN LAYNO/Primary Examiner, Art Unit 3711 

bhl